DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 52, 60, 68 and 72 are amended in view of applicant’s response filed 11/20/2020.  Claims 1-51 and 56-59 are canceled.  Therefore, claims 52-55 and 60-76 are currently under examination.
Status of Previous Rejections
All previous rejections have been withdrawn in view of applicant’s claim amendment in the response filed 11/20/2020.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 52-55 and 60-76 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huskamp et al. US 2013/0220497 A1(Huskamp), and further in view of Bishop et al. US 2013/0183189(Bishop).
Huskamp teaches a method of forming an Al alloy comprising (abstract):
Making a melt of Al alloy that additionally contains Zr, Sc and Er(Table 1);
Solidifying the melt using an ice-cooled copper platen;
Homogenizing the solidified piece at 640ºC for 72 hours;
Heat treating at 300ºC for 24 hours; and 
Heat treating at 400ºC for 0.5 hours to 64 days [0035-0037].
Regarding claims 52-55 and 60-75, Huskamp further teaches the presence of nanoscale Al3Zr and Al3Er precipitates having an L12 structure [0041-0042, 0060].  The precipitates of Huskamp are in the size of single digit nanometers [0049, 0070] and the Vickers microhardness ranges from 450-500Mpa at aging time of less than 2 days (Fig. 6A).  Additionally, the second heat treating duration encompasses the claimed main heat treatment duration.  Therefore, a prima facie case of obviousness exists.  See MPEP 2144.05.  Furthermore, since the first heat treatment duration is a result affective variable (i.e. affecting the grains structure and the strength properties of the Al alloy), it would have been well within the skills of an ordinary artisan to have arrived at the claimed first heating duration via routine optimization in order to achieve desired strength properties.
However, Huskamp does not explicitly teach the claimed presence of tin and indium.
Bishop teaches a Zr doped Al alloy comprising Al3Zr precipitates (abstract, [0033]).  Bishop further teaches the addition of Sn in order to raise the Young’s modulus[0014].
Therefore, it would have been obvious to one of ordinary skill in the art would have incorporated tin as taught by Bishop into the Al alloy of Huskamp in order to improve Young’s Modulus as taught by Bishop.
Response to Arguments
Applicant’s arguments in the remarks filed 11/20/2020 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOIS L ZHENG whose telephone number is (571)272-1248.  The examiner can normally be reached on Mon-Fri 8:15-4:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LOIS ZHENG
Primary Examiner
Art Unit 1733



/LOIS L ZHENG/Primary Examiner, Art Unit 1733